LüDEtisra, C. J.
An execution was issued on a judgment rendered by the Fifth District Court of New Orleans. An injunction to restrain the sale of property seized under said execution was granted by the Superior *550District Court on the application of a third person, who claimed the property.
A plea to the jurisdiction of the Superior District Court was filed. After trial the exception was overruled, and a final judgment was rendered perpetuating the injunction. The defendant in injunction appealed,'
The judgment on the merits was premature. There had been no answer or trial on the merits when the judgment was rendered. ■
It is therefore ordered that the judgment on the merits bo reversed, and that the case bo remanded to be proceeded with according to law. It is ordered that appellee pay costs of appeal.